
	
		II
		110th CONGRESS
		1st Session
		S. 1792
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2007
			Mr. Brown (for himself,
			 Mr. Obama, and Mrs. Clinton) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Worker Adjustment and Retraining
		  Notification Act to improve such Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the FOREWARN Act of
			 2007.
		2.Amendments to
			 the Worker Adjustment and Retraining Act
			(a)DefinitionsSection
			 2(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C.
			 2101(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 100 each place that such appears and inserting
			 50; and
					(B)in subparagraph
			 (B), by striking 4,000 and inserting
			 2,000;
					(2)in paragraph (2),
			 by striking 50 and inserting 25; and
				(3)in paragraph
			 (3)(B)(ii), by striking 500 and inserting
			 100.
				(b)Notice
			 requiredSection 3 of the Worker Adjustment and Retraining
			 Notification Act (29 U.S.C. 2102) is amended—
				(1)in subsection
			 (a), by striking 60-day and inserting
			 90-day;
				(2)in subsection
			 (b), by striking 60-day each place that such appears and
			 inserting 90-day; and
				(3)by adding at the
			 end the following:
					
						(e)Calendar
				daysAll references in this Act to days shall be
				deemed to mean calendar
				days.
						.
				(c)Notice to other
			 parties and Secretary of LaborSection 3(a) of the Worker
			 Adjustment and Retraining Notification Act (29 U.S.C. 2102(a)) is amended by
			 adding at the end the following:
				
					(e)Notice to the
				SecretaryNot later than 60 days after a plant closing or mass
				layoff, the employer involved shall submit to the Secretary of Labor a
				notification of the closing or layoff and the number of employees
				involved.
					.
			(d)PenaltySection
			 5 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2104) is
			 amended—
				(1)in subsection
			 (a)(1)(A), by striking back pay and inserting double the
			 back pay;
				(2)in the flush
			 matter following subparagraph (B), by striking 60 days and
			 inserting 90 days; and
				(3)by adding at the
			 end the following:
					
						(c)Authority of
				Secretary of LaborA civil action may be brought by the Secretary
				of Labor (or the appropriate State attorney general if the Secretary fails to
				act within 6 months of the alleged violation) on behalf of one or more
				employees for relief under this section. The right provided by this section to
				bring an action by or on behalf of any employee, and the right of any employee
				to become a party plaintiff to any such action, shall terminate upon the filing
				of an action by the Secretary of Labor under this
				subsection.
						.
				(e)Educational
			 materialsThe Worker Adjustment and Retraining Notification Act
			 (29 U.S.C. 2101 et seq.) is amended by adding at the end the following:
				
					11.Educational
				materialsThe Secretary of
				Labor shall make educational materials concerning employee rights and employer
				responsibilities under this Act available to the general public and employers.
				Such materials shall be available on the Internet website of the Secretary and
				in written form for distribution by
				employers.
					.
			
